NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        MAY 27 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-30182

                Plaintiff-Appellee,             D.C. No. 3:16-cr-05530-BHS-8

 v.

QUINN T. HINKLE,                                MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Benjamin H. Settle, District Judge, Presiding

                             Submitted May 17, 2022**

Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Quinn T. Hinkle appeals pro se from the district court’s order denying his

second motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We

have jurisdiction under 28 U.S.C. § 1291. Reviewing for abuse of discretion, see

United States v. Keller, 2 F.4th 1278, 1281 (9th Cir. 2021), we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Hinkle contends that the district court abused its discretion by denying

compassionate release because it erroneously assessed the evidence regarding the

danger his release would pose to the public, and improperly weighed his medical

needs, the ongoing pandemic, and his rehabilitative efforts when evaluating the 18

U.S.C. § 3553(a) factors. We disagree. Notwithstanding the risk assessments cited

by Hinkle and the amount of time he had served when he filed the instant motion,

the court’s conclusions regarding his dangerousness—including that Hinkle’s

lengthy criminal history and prison disciplinary record indicated that he remained a

danger to the public—were supported by the record. See United States v.

Robertson, 895 F.3d 1206, 1213 (9th Cir. 2018). Moreover, the court did not

abuse its discretion in deciding that, even though Hinkle had “made strides in his

personal development while in custody,” the § 3553(a) factors did not support

release. See Keller, 2 F.4th at 1284; see also United States v. Gutierrez-Sanchez,

587 F.3d 904, 908 (9th Cir. 2009) (“The weight to be given the various factors in a

particular case is for the discretion of the district court.”).

       Hinkle also argues that the district court insufficiently explained its reasons

for denying his motion. However, the record reflects that the district court fully

considered Hinkle’s circumstances and arguments, and thoroughly explained its

decision to deny relief. See Chavez-Meza v. United States, 138 S. Ct. 1959, 1965-

67 (2018). Finally, the record does not support Hinkle’s argument that the


                                             2                                  21-30182
government provided false and deceptive evidence to the district court in opposing

his motion.

      Hinkle’s motion for appointment of counsel and for leave to file a

supplemental brief is denied.

      AFFIRMED.




                                        3                                   21-30182